Citation Nr: 0125797	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-06 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether clear and unmistakable error exists in a July 3, 
1978 rating decision which denied entitlement to a rating in 
excess of 10 percent for back disability.

2.  Entitlement to an increased disability rating for back 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an effective date earlier than August 8, 
1996 for the grant of service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1969.  Service in Vietnam is indicated by the evidence 
of record.  The veteran has been awarded two Purple Hearts, 
the Combat Infantryman Badge and the Air Medal.

In April 1999, the Board of Veterans' Appeals (the Board) 
granted the veteran's claim of entitlement to service 
connection for headaches. The Board denied entitlement to a 
disability rating greater than 10 percent for tinnitus.  The 
April 1999 Board decision also referred the issue of 
entitlement to an increased disability rating for back 
disability, which was not on appeal but which had been raised 
by the veteran, to the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (the RO) for appropriate 
action.  

In a June 1999 rating decision, the RO implemented the 
Board's grant of service connection for headaches, assigning 
a 30 percent evaluation therefor, effective August 8, 1996; 
the issue of entitlement to an increased disability rating 
for back disability was deferred at that time.  

For reasons which will be expressed in the REMAND section 
below, the Board believes that the veteran wishes to appeal 
the June 1999 decision to the extent that an effective date 
earlier than August 8, 1996 for the grant of service 
connection for headaches was not awarded.

In an October 1999 rating decision, the RO denied entitlement 
to a rating in excess of 10 percent for the veteran's 
service-connected back disability and denied entitlement to a 
rating in excess of 10 percent for service-connected 
bilateral hearing loss.  The veteran expressed disagreement 
with that rating decision in November 1999.  He was provided 
a Statement of the Case addressing the above issues in 
February 2000 and he perfected his appeal with respect to 
those issues in March 2000.  Those issues are therefore 
currently before the Board and will be addressed below.

In a March 2000 rating decision, the RO determined that clear 
and unmistakable error did not exist in a July 3, 1978 rating 
decision which denied entitlement to a rating in excess of 10 
percent for back disability.  The veteran duly appealed the 
March 2000 rating decision to the Board.

The veteran testified before the undersigned member of the 
Board at a hearing held in Washington, DC in July 2001.  

Additional matters

The Board notes that the veteran apparently believes that the 
instant case is currently in remand status following an 
October 1998 hearing before a member of the Board.  The 
record reflects, however, that the April 1999 Board decision 
finally disposed of all issues then before the Board.  In the 
Introduction to the Board's April 1999 decision, the issue of 
entitlement to an increased disability rating for back 
disability, which had been raised by the veteran but had not 
been adjudicated by the RO, was referred by the Board to the 
RO for appropriate action.  The Board could not remand that 
issue to the RO because it was not then in appellate status.
See, in general, Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105, the filing of a 
Notice of Disagreement initiates appellate review in the VA 
administrative adjudication process].  This is the first time 
the four issues listed on the first page of this decision 
have been addressed by the Board. 

The Board additionally notes that the veteran, in February 
2000, submitted a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, seeking 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.  This claim has not yet been 
adjudicated by the RO.  The issue of entitlement to a total 
rating based on unemployability due to service-connected 
disabilities is therefore referred to the RO for appropriate 
action and it is referred to the RO for appropriate action.

In addition, the record reflects that the veteran, in July 
2001, alleged that a July 1972 Board decision denied his 
claim for entitlement to a rating in excess of 10 percent for 
back disability without all of the pertinent clinical 
findings or facts being addressed or rated.  It is unclear 
whether he intended by his statement to allege clear and 
unmistakable error (CUE) in the July 1972 Board decision.  If 
he does desire to assert a claim of CUE in the July 1972 
Board decision, the Board hereby advises the veteran that he 
or his representative should file a motion to revise the 
Board decision in accordance with 38 C.F.R. § 20.1400 et seq.

The Board also notes that the veteran, in a statement 
received in June 2000, may have intended to raise the issue 
of whether clear and unmistakable error exists in a May 1975 
rating decision.  If he does intend to assert the presence of 
CUE in the referenced rating decision, he should so inform 
the RO, which should respond appropriately to any 
communication received.

The Board lastly notes that the veteran has contended that 
there was error in a 1969 rating decision.  The Board points 
out, however, that no such rating decision exists.


FINDINGS OF FACT

1.  A July 3, 1978 RO rating decision denied entitlement to a 
rating in excess of 10 percent for back disability.

2.  The VA's July 3, 1978 rating decision denying entitlement 
to a rating in excess of 10 percent for back disability was 
reasonably supported by evidence then of record, and it is 
not shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied. 


CONCLUSION OF LAW

The July 3, 1978 VA rating decision which denied the 
veteran's claim of entitlement to a rating in excess of 10 
percent for back disability did not contain clear and 
unmistakable error.  38 C.F.R. § 3.105 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is alleging that clear and unmistakable error 
exists in a July 3, 1978 rating decision which denied 
entitlement to a rating in excess of 10 percent for back 
disability.    

In the interest of clarity, the Board will first review the 
pertinent law and regulations pertaining to the veteran's 
claim.  The Board will then address whether the VA's duty to 
inform and assist the veteran in the development of his claim 
has been fulfilled.  The Board will then report the factual 
background and then will proceed to analyze the issue on 
appeal and render a decision.  

The issues of entitlement to an increased disability rating 
for back disability, entitlement to an increased disability 
rating for bilateral hearing loss, and entitlement to an 
effective date earlier than August 8, 1996 for the grant of 
service connection for headaches are addressed in the remand 
portion of this decision.




CONTINUED ON NEXT PAGE


1.  Whether clear and unmistakable error exists in a July 3, 
1978 rating decision which denied entitlement to a rating in 
excess of 10 percent for back disability.

Pertinent Law and Regulations

Disability ratings - musculoskeletal system/specific 
schedular criteria for 1978

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, effective in 1978, read as follows: 

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved.  
Where, however, the limitation of motion 
of the specific joint or joints involved 
is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent 
is for application for each such major 
joint or group of minor joints affected 
by limitation of motion, to be combined, 
not added under diagnostic code 5003.  
Limitation of motion must be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of 
limitation of motion, rate as below: 

20%  With X-ray evidence of 
involvement of 2 or more major 
joints or 2 or more minor joint 
groups, with occasional 
incapacitating exacerbations

10%  With X-ray evidence of 
involvement of 2 or more major 
joints or 2 or more minor joint 
groups 

Note (1):  The 20 pct and 10 pct 
ratings based on X-ray findings, 
above, will not be combined with 
ratings based on limitation of 
motion.  

Note (2):  The 20 pct and 10 pct 
ratings based on X-ray findings, 
above, will not be utilized in 
rating conditions listed under 
diagnostic codes 5013 - 5024, 
inclusive.

In 1978, as now, myositis, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5021, is rated on limitation of function of 
affected parts, as degenerative arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5285, 
residuals of fracture of vertebra, effective in 1978, read as 
follows: 

100%  With cord involvement, 
bedridden, or requiring long leg 
braces.  Consider special monthly 
compensation; with lesser 
involvements rate for limited 
motion, nerve paralysis.  

60%  Without cord involvement; 
abnormal mobility requiring neck 
brace (jury mast).

In other cases rate in accordance 
with definite limited motion or 
muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral 
body.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5291, 
limitation of motion of the dorsal spine, effective in 1978, 
read as follows: 

10%  Severe

10%  Moderate

0%  Slight

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
limitation of motion of the lumbar spine, effective in 1978, 
read as follows: 

40%  Severe

20%  Moderate 

10%  Slight

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, effective in 1978, read as 
follows:
 
60%  Pronounced; with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain 
and demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings appropriate to 
site of diseased disc, little 
intermittent relief.

40%  Severe; recurring attacks, with 
intermittent relief 

20%  Moderate; recurring attacks

10%  Mild

0%  Postoperative, cured

In 1978, as now, sacroiliac injury and weakness (Diagnostic 
Code 5294) is rated under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
lumbosacral strain, effective in 1978, read as follows:

40%  Severe; with listing of whole 
spine to opposite side, positive 
Goldthwait's sign, marked limitation 
of forward bending in standing 
position, loss of lateral motion 
with osteo-arthritic changes, or 
narrowing or irregularity of joint 
space, or some of the above with 
abnormal mobility on forced motion.

20%  With muscle spasm on extreme 
forward bending, loss of lateral 
spine motion, unilateral, in 
standing position.

10%  With characteristic pain on 
motion

0%  With slight subjective symptoms 
only.

Rating by analogy

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

Finality/CUE

VA regulations in 1978 provided that the claimant and 
representative, if any, will be informed of the right to 
initiate an appeal and the time limit for doing so.  This 
information will be included in each notification of a 
determination of entitlement or non-entitlement to [VA] 
benefits by the agency of original jurisdiction.  38 C.F.R. 
§ 19.109 (1978).
 
VA regulations in 1978 also provided that failure to notify 
the claimant of his right to appeal or the time limit 
applicable to a notice of disagreement or substantive appeal 
will not extend the applicable period for taking action to 
appeal the relevant decision.  38 C.F.R. § 19.110 (1978).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of an application for review on appeal; otherwise, 
that decision becomes final and is not subject to revision in 
the absence of new and material evidence or CUE.  38 U.S.C.A. 
§ 7105, 5108 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a), 
3.156, 20.1103 (2001).

In Russell v. Principi, 3 Vet. App. 310, 313-314 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on that test. "...Clear and unmistakable error 
is a very specific and rare kind of 'error.'  It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. . . .  If a 
claimant- appellant wishes to reasonably raise clear and 
unmistakable error there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error... that, if true, would be clear and unmistakable error 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
clear and unmistakable error claim is undoubtedly a 
collateral attack, the presumption is even stronger."  See 
also Damrel v. Brown, 6 Vet. App. 242, 245-46 (1994).  
Moreover, there is a presumption of validity to otherwise 
final decisions, and, in the face of a claim of error, the 
presumption is even stronger.  See Martin v. Gray, 142 U.S. 
236 (1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 
1986). 
Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000). In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

Service medical records show that the veteran was diagnosed 
with lumbosacral strain in October 1967.  He was treated for 
back complaints on an occasional basis thereafter.  Clinical 
findings included mild spasm; the veteran was found to be 
neurologically intact.

On VA examination in April 1970, the veteran reported 
experiencing low back pain since falling from a helicopter in 
service.  Physical examination was normal, except for low 
back tenderness on extreme bending.  X-ray studies of the 
lumbosacral spine showed Schmorl's nodes indenting the 
vertebral body end plates of L2-L5; no fracture, dislocation 
or other significant osseous abnormality was identified.

A July 1970 rating decision granted service connection for 
residuals of a low back injury, assigning a 10 percent 
disability evaluation was assigned, effective April 26, 1969.  
The disability was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 [lumbosacral strain].  See also 38 
C.F.R. § 4.20 [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury].    

In several statements prior to July 1972, as well as at an 
October 1971 hearing before a rating board, the veteran 
essentially contended that he experienced constant muscle 
spasms and was unable to bend or turn too fast without 
experiencing pain.

Private treatment records for August 1971 show treatment for 
lumbosacral myositis.  Physical examination showed normal 
reflexes and muscle tone.  X-ray studies of the lumbosacral 
spine were negative for abnormalities.

A July 1972 Board decision denied entitlement to an increased 
evaluation for the veteran's back disability.

In September 1972, the veteran's representative submitted a 
statement indicating that the veteran believed that the 
Board's July 1972 decision had "completely ignored" his back 
claim.  In October 1972, the RO informed the veteran that the 
July 1972 Board decision had in fact addressed his back claim 
in that the Board had denied entitlement to a rating in 
excess of 10 percent for that disability.

An April 1975 VA examination report indicates that the 
veteran complained of constant sharp pain in his lower back, 
as well as morning stiffness.  Physical examination of the 
spine showed normal contour and alignment, with no tenderness 
or muscle spasm.  Range of back motion was normal, but with 
evidence of pain at the extremes of motion.  Straight leg 
raise testing was normal and there was no evidence of atrophy 
involving the lower extremities.  Deep tendon reflexes were 
present, bilaterally.  X-ray studies showed no evidence of 
bone destruction, but showed indentation of the vertebra body 
in the superior-inferior margin, probably due to Schmorl's 
node.

A May 1975 RO rating decision continued the 10 percent 
evaluation for the veteran's back disability.

In a January 1978 statement the veteran alleged that he 
experienced back problems, including spasms.

The veteran was afforded a VA examination in May 1978.  At 
that time physical examination showed mild scoliosis and mild 
muscle spasm of the right lumbar.  There was sacroiliac 
tenderness.  The examiner noted the clinical presence of 
bulging L3-S1 on the right on forward bending.  Range of back 
motion testing disclosed forward flexion to 80 degrees, 
backward extension to 35 degrees, lateral bending to 40 
degrees, bilaterally, and rotation to 35 degrees, 
bilaterally.  Straight leg raise testing was to 85 degrees, 
and reflexes were 2+ bilaterally.  Lasegue's sign was 
negative.  No atrophy was evident.  X-ray studies of the 
thoracic spine showed mild osteoarthritic changes with 
hypertrophic spur formation, as well as mild lower thoracic 
scoliosis with convexity to the left.  X-ray studies of the 
lumbosacral spine showed Schmorl's nodes.  The veteran was 
diagnosed with residuals of back injury, with Schmorl's nodes 
with degenerative arthritis of the dorsal spine and mild 
scoliosis.

The veteran was also afforded a VA psychiatric examination in 
May 1978, at which time, in addition to headache complaints, 
he complained of intermittent backaches and reported 
experiencing muscle spasms.  He indicated that he was unable 
to do heavy jobs like lifting, running, painting, or climbing 
ladders.  Neurological evaluation of the veteran disclosed no 
problems in walking.  He exhibited good muscle coordination 
and strength, and there was no muscle atrophy.  There was 
slight pain on straight leg raise testing, but deep tendon 
reflexes were normal.  There was good pinprick and vibratory 
sensation.  The veteran was diagnosed with backache by 
history.  The examiner noted that the veteran was somehow 
handicapped because of his medical problems, but had not 
changed remarkably since his last examination.  

A RO rating decision of July 3, 1978 continued the 10 percent 
evaluation for the veteran's back disability, describing that 
disability as low back injury residuals with Schmorl's nodes 
with degenerative dorsal spine and mild scoliosis; the 
veteran's back disability continued to be rated under DC 
5295.  The Board notes that the July 1978 rating board 
included a physician.  The rating decision noted that 
examination of the lumbar spine showed mild scoliosis with 
mild muscle spasm and tenderness, and that forward motion was 
limited to 80 degrees but was otherwise essentially normal.  
The rating decision noted that reflexes were not impaired and 
that there was no atrophy of the lower extremities.  The 
Board notes that the rating board did not otherwise 
specifically discuss why an evaluation in excess of 10 
percent was not warranted.  The record reflects that the 
veteran and his representative were provided with a copy of 
the rating decision later in July 1978.  

In September 1978, the veteran's representative submitted a 
statement indicating disagreement with the July 3, 1978 
decision, but only with respect to the matter of the assigned 
rating for the veteran's service-connected hearing 
disability.  A Statement of the Case was thereafter issued in 
September 1978 which addressed only the issue of entitlement 
to an increased disability rating for hearing loss.  No 
reference to the veteran's back disability was made by the 
veteran or his representative for more than one year after 
the July 1978 decision.

In October 1998, the veteran submitted a copy of the X-ray 
study taken in connection with his May 1978 VA examination, 
and argued that the requirements for assignment of a 40 
percent evaluation for back disability had been met in 1978.  
Thereafter, the veteran submitted numerous statements 
discussing why he believed there was CUE in the July 3, 1978 
rating decision.  In one of his statements received in April 
2000, the veteran asserted that he in fact had initiated an 
appeal the July 1978 rating decision.  

At his July 2001 hearing before the undersigned, the veteran 
described the back symptoms he experienced in 1978, and 
argued that the evidence on file in 1978 was sufficient to 
support an increased rating for his back disability.

Analysis

The VCAA - duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2099 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45629.

In Holliday v. Principi, 14 Vet. App. 280, 286 (2001), the 
Court held that all provisions of the VCAA are potentially 
applicable to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  It is unclear in the instant case 
whether the VCAA applies to the veteran's claim of CUE in the 
July 3, 1978 rating decision.  See, e.g., Livesay v. 
Principi, No. 00-51 (August 30, 2001) [noting that there were 
certain claims where the VCAA can have no application as a 
matter of law, citing, as an example, Smith v. Gober, 14 Vet. 
App. 227 (2000), and holding that the VCAA was not applicable 
to allegations of clear and unmistakable error in a Board 
decision under 38 C.F.R., Part 20].

The Board recognizes that the limits of the applicability of 
the VCAA may be made clearer by appellate courts in the 
future.  Therefore, although it appears that some of the 
provisions of the VCAA may not ultimately be applicable to 
CUE claims such as this one, the Board will nonetheless 
address the applicability of the VCAA.  See Holliday, supra.  
For reasons which will be discussed immediately below, the 
Board concludes that even though the RO did not have the 
benefit of the explicit provisions of the VCAA and the 
implementing regulations, VA's duties with respect to the 
veteran's claim, in particular the duties to notify and 
assist,  have been effectively fulfilled.  

In this regard, the veteran was informed on March 21, 2000 of 
the earlier March 2000 decision which determined that CUE did 
not exist in a July 3, 1978 rating decision.  The veteran was 
provided with a copy of the rating decision, which notified 
the veteran of the issue addressed, the evidence considered, 
the adjudicative actions taken, the decision reached, the 
reasons and bases for the decision and his right to appeal 
that determination.  Following receipt of his Notice of 
Disagreement, the veteran was provided a Statement of the 
Case on April 7, 2000, which notified him of the issue 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  

The veteran perfected his appeal with respect to the March 
2000 rating decision by submitting a VA Form 9 in April 2000, 
in which he requested a hearing before a member of the Board.  
He was provided with his requested hearing in July 2001.
 
By RO letter of April 2001, the veteran was notified that his 
case was being transferred to the Board for a decision on his 
appeal, and of his right to submit additional evidence, 
change representatives, or request a hearing, and the time 
limit for doing so.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the rating decision and Statement of the Case informed the 
veteran of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.  Moreover, the Board notes that the veteran was 
advised of the passage of the VCAA in April 2001.  

With respect to outstanding evidence, the record reflects 
that all relevant records pertaining to the veteran's claim 
have been obtained.  The Board notes in this regard that the 
veteran has not alleged the existence of any relevant 
evidence that would be contemporaneous with, or which existed 
prior to, the July 3, 1978 rating decision.  Moreover, to the 
extent that any outstanding VA or private medical evidence 
for the period after July 3, 1978 may not have been obtained, 
the Board notes that remanding the instant claim for the 
purpose of obtaining any such additional VA or private 
records for the veteran would be a useless endeavor, since 
any such records are not ultimately relevant to the 
disposition of the instant appeal.  This is because any such 
records can not be considered when adjudicating the veteran's 
allegation of CUE in the 1978 rating decision.  See 38 C.F.R. 
§ 3.104(a) (2001)  [in determining whether CUE existed, a 
review of the law and evidence which was before the rating 
board "at that time" must be undertaken].  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the 
prior...decision."  Russell, 3 Vet. App. at 314 [emphasis 
added].    

The Board also notes that following transfer of the case to 
the Board, the following materials were added to the record: 
A February 13, 2001 statement by the veteran in which he 
essentially reiterated arguments previously considered by the 
RO; a March 19, 2001 statement by the veteran along with 
copies of decisions by the United States Court of Appeals for 
Veterans Claims (Court), submitted with an attached waiver by 
his representative of initial consideration of the evidence 
by the RO; an April 18, 2001 statement by the veteran with 
copies of various statutes and regulations annotated by him; 
an April 25, 2001 statement by the veteran with copies of 
statutes and VA correspondence annotated by him, submitted 
with a waiver by his representative of initial RO 
consideration of the materials; a May 14, 2001 statement by 
the veteran, along with copies of a September 1972 letter by 
the veteran's representative and pages 1 and 6 of a July 1972 
Board decision containing annotations by the veteran, 
submitted with a waiver by the veteran's representative of 
initial RO consideration of the materials; and a July 19, 
2001 statement by the veteran with copies of the September 
1972 statement by the veteran's representative and page 6 the 
July 1972 Board decision containing annotations by the 
veteran, submitted with a waiver by his representative of 
initial consideration by the RO.  

The additionally submitted materials were either submitted 
with a waiver of initial RO consideration of the material, 
are cumulative of evidence previously of record, or are 
otherwise not considered evidence (e.g. statutes and court 
cases).  The Board concludes that remand of the case for the 
purpose of allowing the RO to consider any of the above 
materials in the first instance is not warranted since, as 
discussed above, such additionally submitted evidence is not 
pertinent to the CUE issue which is now before the Board.  
See 38 C.F.R. §§ 19.9, 20.1304(c) (2001).
 
The Board notes that the veteran has not identified any other 
evidence not already on file that might aid his claim or 
asked that any additional evidence be obtained.  

In addition, the veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claim, and they have done so.  As noted 
previously, the veteran attended a hearing before the 
undersigned in July 2001.

In summary, under the circumstances presented in this case, 
which involve an allegation of CUE in a 1978 rating decision, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski,  1Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran)];  Sabonis v. 
Brown , 6 Vet. App. 426, 430 (1994) [remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided].  
VA has satisfied its duty to notify and to assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.   

Finality of the July 1972 Board decision/finality of the July 
1978 RO rating decision

The issue as presented to the Board involves the matter of 
CUE in the July 1978 RO decision which denied the veteran's 
January 1978 claim of entitlement to an increased disability 
rating for his service-connected back disability.  The 
veteran and his representative, however, have presented 
additional contentions which 
do not involve CUE but rather revolve around alleged 
procedural deficiencies with respect to both a 1972 Board 
decision and the 1978 RO rating decision.  The Board believes 
that these contentions are not germane to the matter 
currently before the Board, namely whether CUE exists in the 
July 1978 RO rating decision.  Although it is not clear from 
the presentation of the veteran and his representative 
exactly what their intent is in raising these procedural 
questions, for the sake of completeness the Board will 
discuss them. 

The veteran and his representative have both essentially 
contended that the veteran's claim for an increased rating 
for back disability has remained in appellate status since at 
least the time of the July 1972 Board decision.  
Specifically, the veteran, in a July 2001 statement, insisted 
that the September 1972 statement by his representative 
initiated an appeal of the July 1972 Board decision, and that 
the matter of entitlement to a rating in excess of 10 percent 
for back disability therefore has remained on appeal since 
that time.  At the veteran's July 2001 hearing before the 
undersigned, his representative argued instead that there was 
a pending issue of entitlement to an earlier effective date 
for a 10 percent rating for back disability, because the July 
1972 Board decision did not address the veteran's claim for a 
rating in excess of 10 percent for back disability, and that 
this issue has therefore remained pending since even before 
the Board decision.

Turning first to the veteran's contention that the September 
1972 statement by his representative served as a Notice of 
Disagreement with the July 1972 Board decision, the Board 
points out that the concept of a Notice of Disagreement with 
a Board decision which denied a veteran's compensation claim 
was a legal nullity.  See 38 C.F.R. § 19.104 (1978) 
[decisions of the [Board] are final, with the exception that 
claims involving insurance contracts are subject to court 
review].  The July 1972 Board decision was not appealable.  
It was not until the enactment of the Veterans' Judicial 
Review Act, Pub. L. No. 100-687, 102 Stat. 4105 (1988) that 
appellate review of Board decisions was initiated.  The 
veteran's contention is therefore meritless.  The Board notes 
in passing that there is nothing in the record which 
indicates that the veteran ever filed a motion to have the 
Board reconsider its 1972 decision.

With respect to the contention of the veteran's 
representative that the 1972 Board decision did not address 
the issue of the veteran's entitlement to an increased rating 
for his service-connected back disability, a plain reading of 
the Board's decision makes it abundantly clear that the issue 
was considered and adjudicated.  The July 1972 Board decision 
listed, as an issue, "[i]ncreased rating for service-
connected disabilities . . ."  In the Contentions section of 
the opinion, the Board acknowledged the veteran's contention 
that his various service-connected disabilities were more 
disabling than reflected in the ratings currently assigned.  
In the Evidence section, the decision noted that the veteran 
was then rated as 10 percent disabled for residuals of a back 
injury, and the recitation of evidence included discussion of 
evidence pertaining to the veteran's back.  In the Law and 
Regulations section of the decision, the Board recited the 
schedular criteria for rating back disability under 
Diagnostic Code 5295.  In the Discussion and Evaluation 
section, the Board concluded that the ratings currently 
assigned for the veteran's service-connected disabilities 
appeared to be consistent with the disabling manifestations 
shown and the applicable rating criteria.  In the Conclusions 
of Law section, the Board concluded that "[o]ther ratings as 
currently assigned are in keeping with the degree of 
disablement shown and the applicable criteria for rating 
disabilities", specifically citing to diagnostic codes 
including DC 5295.  In the Decision section, the Board held 
that "[e]ntitlement to increased schedular ratings ... is not 
established.  The appeal is denied."

As the above makes abundantly clear, the veteran's claim for 
a rating in excess of 10 percent for back disability was 
considered in, and was denied by, the July 1972 Board 
decision.  The Board finds the contrary argument of the 
veteran's representative to be without merit.


The veteran, in April 2000, contended that he initiated an 
appeal of the July 1978 RO decision.  The Board notes in 
passing that the veteran has not provided any explanation as 
to why he believes that he initiated an appeal of the July 
1978 rating decision.

The record shows that neither the veteran or his 
representative referred to his back disability for more than 
one year following the July 1978 rating decision.  There is 
no indication whatsoever in the record that he intended to 
appeal that decision.  

The Board points out that there exists a presumption of 
administrative regularity in cases such as this.  "The 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307, 308-9 (1992), (quoting  United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  
While the Ashley case dealt with regularity and procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994), the Court applied the presumption of regularity to 
procedures at the RO level, such as in the instant case.  In 
this case, the presumption of regularity leads to the 
conclusion that, had the veteran filed a Notice of 
Disagreement as to the issue of entitlement to an increased 
rating for his back disability, it would have been filed by 
the RO.  There has been no evidence to rebut this 
presumption.  Indeed, there is  evidence to the contrary, in 
that the veteran's representative, in September 1978, 
submitted a Notice of Disagreement with respect to another 
issue addressed by the July 1978 rating decision, which was 
duly filed by the RO.

Since the record clearly shows that the veteran did not 
appeal the July 1978 rating decision, the Board concludes 
that the July 3, 1978 rating decision is final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2001). 

The Board notes in passing, in connection with the arguments 
discussed above, that if the veteran is in fact attempting to 
raise a claim of entitlement an earlier effective date, he 
must file a claim therefor with the RO.  Moreover, as noted 
in the Introduction above, if the veteran is attempting to 
raise the issue of CUE in the 1972 Board decision, he must 
file an appropriate motion.

CUE in the July 3, 1978 rating decision

The RO rating decision of July 3, 1978 denied the veteran's 
claim of entitlement to an increased rating for back 
disability (denominated as low back injury residuals with 
Schmorl's nodes with degenerative dorsal spine and mild 
scoliosis), which was assigned a 10 percent disability 
rating.  The RO in essence determined that the severity of 
the veteran's back disability, as shown by the evidence of 
record, in particular the report of the May 1978 VA 
examination and X-ray studies, did not approximate the 
criteria for an evaluation in excess of 10 percent for that 
disability.  

In essence, the July 1978 RO rating decision denied the 
veteran's claim of entitlement to an increased rating for 
back disability because in its opinion the evidence before 
the RO at that time did not demonstrate symptomatology which 
approximated the criteria for a disability rating in excess 
of the then-assigned 10 percent.

The veteran has raised several arguments in conjunction with 
his contention that the July 1978 rating action contained 
clear and unmistakable error.  He has indicated that the 
evidence before the rating board in July 1978 indisputably 
established entitlement to at least a 20 percent evaluation 
for his back disability.  He contends that the rating board 
failed to consider the findings on clinical examination and 
on X-ray study in May 1978 because it did not mention all the 
findings noted on those reports, thereby violating laws such 
as 38 U.S.C.A. §§ 5104(b) and 7104(a), as well as running 
afoul of cases such as Lenderman v. Principi, 3 Vet. App. 491 
(1992).  Alternatively, he asserts that the decision did not 
contain a summary of the evidence, in violation of 
38 U.S.C.A. § 5104(b).  He argues that the evidence not 
mentioned by the rating board compelled the assignment of a 
higher evaluation.  He also contends that the July 1978 
rating decision contains CUE in that alternative diagnostic 
codes such as 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021, 
5285, 5292, 5293 and 5294 were not considered, and he argues 
in this regard that the evidence on file in July 1978 met the 
criteria for assignment of a higher evaluation under other 
diagnostic codes, particularly in regards to the "bulging 
L3-S1" noted on examination, and the findings reported on X-
ray studies in May 1978.  He also contends that there was CUE 
in the rating decision because it failed to consider 
38 C.F.R. §§ 4.27, 4.45 and 4.66.

The veteran lastly relies on the cases of Newman v Brown,  5 
Vet. App. 99 (1993) and Powell v. West, 13 Vet. App. 31 
(1999) in support of his claim.

After having considered the arguments above, the Board 
concludes that, boiled down to its essence, the veteran and 
his representative are merely contending that the VA rating 
board failed to correctly evaluate the evidence in July 1978.  
It is now well established that mere disagreement as to how 
the facts were weighed or evaluated does not provide a basis 
to find CUE.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi , 3 Vet. App. 310, 
313-14 (1992)]

By rating action of July 1978, the RO rating board denied the 
claim of entitlement to an increased rating for back 
disability.  As noted previously, the rating board included a 
physician.  The evidence before the VA at the time of the 
July 1978 decision consisted principally of the report of the 
May 1978 VA examination, including the May 1978 X-ray report.  
The examination report documented mild scoliosis, mild muscle 
spasm, sacroiliac tenderness, clinical bulging of L3-S1 on 
the right on forward bending, and some limitation of back 
motion.  However, the veteran's reflexes were 2+ bilaterally, 
Lasegue's sign was negative, sensation and strength were 
good, and no atrophy was evident.  The X-ray studies of the 
thoracic spine showed mild osteoarthritic changes with 
hypertrophic spur formation, as well as mild lower thoracic 
scoliosis with convexity to the left.  Views of the 
lumbosacral spine showed Schmorl's nodes.  The Board notes in 
passing that no herniation of L3-S1 was noted on the X-ray 
studies.

The primary argument of the veteran does not appear to be 
that the correct facts were not before the adjudicators.  
Rather, it has been argued that VA did not discuss the 
reasons why some evidence was given more weight than other 
evidence.  In effect, disagreement has been expressed as to 
how the facts were weighed or evaluated.  However, such 
disagreement with the RO's weighing of the evidence in and of 
itself does not constitute a valid claim of clear and 
unmistakable error.  See, e.g., Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Therefore, the asserted failure 
on the part of the RO to evaluate and interpret the evidence 
correctly is not clear and unmistakable error.  See also Eddy 
v. Brown, 9 Vet. App. 52, 57 (1996).  

The veteran and his representative have contended, in 
essence, that the July 1978 rating decision did not consider 
all of the May 1978 examination report and May 1978 X-ray 
study.  That contention is based on the rating decision's 
summary of the evidence, which did not specifically reference 
some of the evidence thought by the veteran to support his 
claim.  However, it is clear that the RO had knowledge of, 
and referred to the May 1978 examination report in its rating 
decision.  

In essence, the veteran is arguing that because the RO did 
not refer to every scrap of evidence in its decision, the 
unmentioned evidence was therefore not considered.  The Board 
points out, however, that just because the RO did not 
specifically mention certain findings does not mean that it 
failed to consider those records.
See Eddy v. Brown, 9 Vet. App. 52, 58 (1996) [noting that it 
was not until February 1990 that ROs were required to include 
in their decisions "a summary of the evidence considered", 
and holding that silence in a final RO decision made before 
February 1990 cannot be taken as showing a failure to 
consider evidence of record].  Although the veteran maintains 
that 38 U.S.C.A. §§ 5104 and 7104(a) required the RO to 
provide a summary of the evidence considered, as the Court 
recognized in Eddy, Congress first established that 
requirement more than a decade after the July 1978 rating 
decision.  

Moreover, while the veteran cites to Lenderman v. Principi, 3 
Vet. App. 491 (1992), in support of his claim, the Board 
notes that Lenderman involved a Board decision, not a RO 
decision.  In Lenderman, the Court held that the Board failed 
to consider an entire specific medical record.  In the 
instant case, in contrast, there is no evidence suggesting 
that the RO failed to consider the findings on examination in 
1978.  On the contrary, it is clear that the RO relied 
heavily on the May 1978 examination findings.  The veteran's 
reliance on Lenderman is therefore misplaced.  See also 
Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000) ["the 
regulation requires no specific reference in the [Board] 
decision to every piece of evidence . . . reviewed."].

The veteran has asserted that the rating board erred in not 
considering other diagnostic codes.  It appears, however, 
that the rating decision did in fact consider other 
potentially applicable diagnostic codes, even if this was not 
made explicit.  
For example, the rating decision did note that the veteran's 
reflexes were unimpaired, a finding which is relevant to DC 
5293, but which is of, at most, minimal relevance to DC 5295.  

In any event, the assignment of a rating code is a matter of 
judgment.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
It has been observed that one Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  The veteran does not appear to 
be contending that Diagnostic Code 5295, which unquestionably 
refers to rating a low back disability, was not appropriate.  
To the extent that his argument can be interpreted in his 
favor, he appears to argue that the assignment of another 
diagnostic code may have been more appropriate.  Thus, the 
veteran's argument amounts to a disagreement as to how the 
facts were weighed by the RO.    

With respect to the veteran's contention that the evidence on 
file in 1978 compelled assignment of a higher rating, the 
Board notes that the facts of record in 1978 speak otherwise.  
The veteran asserts, for instance, that the finding of mild 
scoliosis and muscle spasm on examination in May 1978 alone 
supported assignment of a 20 percent evaluation under DC 
5295.  The Board notes, however, that a 20 percent evaluation 
under that diagnostic code required muscle spasm on extreme 
forward bending, and loss of unilateral lateral spine motion 
in standing position.  The muscle spasm exhibited by the 
veteran on examination was not identified as occurring with 
extreme forward bending, and he clearly retained significant 
range of lumbar spine motion.  The veteran also contends that 
the bulging L3-S1 noted on examination in May 1978, as well 
as the May 1978 X-ray findings, entitled him to be rated 
under DC 5293 with a 40 percent evaluation.  Notably, 
however, the referenced bulging was present on clinical 
examination only; bulging discs or herniated discs were not 
identified on X-ray study in May 1978, and the findings on X-
ray examination were not described as suggesting any 
neurological compromise.  Moreover, neurological examination 
in May 1978 was negative for any abnormalities, as evidenced 
by normal deep tendon reflexes and sensation, good strength, 
and lack of atrophy.  In addition, as of July 1978, the 
veteran had never been diagnosed with disc herniation or 
intervertebral disc syndrome, or any vertebral fracture for 
that matter.  The veteran has also alleged that the findings 
on clinical and X-ray examination in May 1978 entitled him to 
a higher evaluation under DC 5292, for limitation of motion.  
The record reflects, however, that the veteran displayed 
significant range of back motion on examination.

In sum, while the above findings are obviously evidence to be 
considered and arguably could have supported a higher rating, 
they certainly did not compel the assignment of an evaluation 
greater than 10 percent for back disability under any 
applicable diagnostic code.  Again, the veteran's arguments 
in essence boil down to disagreement with how the rating 
board weighed the evidence of record in 1978.  The Board 
finds that the July 1978 rating decision was based on the 
evidence of record and constituted a reasonable exercise of 
rating judgment.

The Board also notes that the veteran has argued that the 
July 1978 rating decision failed to consider 38 C.F.R. §§ 
4.27, 4.45 and 4.66.

38 C.F.R. § 4.27 (1978) provides in pertinent part that 
diagnostic code numbers appearing opposite the listed ratable 
disabilities are arbitrary numbers for the purpose of showing 
the basis of the evaluation assigned and for statistical 
analysis in the VA, and indicates that great care will be 
exercised in the selection of the applicable code number and 
in its citation on the rating sheet.  The veteran has not 
explained how any purported failure by the RO to apply this 
regulation amounts to CUE in the July 1978 decision.  
However, assuming that the veteran is contending that the RO 
should have rated his back disability under another 
diagnostic code, such as Diagnostic Codes 5003, 5021, 5285, 
5292, 5293, or 5294, as already discussed, the RO's 
determination that the veteran's disability was most 
appropriately rated under DC 5295 was based on evidence of 
record which showed a low back disability which had been 
diagnosed as lumbosacral strain in the past.  The continued 
assignment of Diagnostic Code 5295 therefore constituted a 
reasonable exercise of rating judgment.  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

38 C.F.R. § 4.45 provides in pertinent part that, as regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to considerations such as less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination and pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the  purpose of rating 
disability from arthritis, the dorsal vertebrae and the 
lumbar vertebrae are considered groups of minor joints, 
ratable on a parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions.

38 C.F.R. § 4.66 provides, in pertinent part, that the common 
cause of disability in the sacroiliac joint region is 
arthritis, to be identified in the usual manner.  The 
lumbosacral and sacroiliac joints should be considered as one 
anatomical segment for rating purposes.  X-ray changes from 
arthritis in this location are decrease or obliteration of 
the joint space, with the appearance of increased bone 
density of the sacrum and ilium and sharpening of the margins 
of the joint.  Disability is manifest from erector spinae 
spasm (not accounted for by other pathology), tenderness on 
deep palpation and percussion over these joints, loss of 
normal quickness of motion and resiliency, and postural 
defects often accompanied by limitation of flexion and 
extension of the hip.  There should be careful consideration 
of lumbosacral sprain, and the various symptoms of pain and 
paralysis attributable to disease affecting the lumbar 
vertebrae and the intervertebral disc.  38 C.F.R. § 4.66 
(1978).

Clearly, the contention of the veteran that 38 C.F.R. §§ 4.45 
and 4.66 were not applied by the July 1978 rating board goes 
to the weighing of the evidence by that rating board.  Since 
mere disagreement with the manner in which the rating board 
weighed the evidence in and of itself does not constitute a 
valid claim of clear and unmistakable error, the Board finds 
his argument to be unpersuasive.

The Board lastly addresses the veteran's contention that his 
claim is supported by the cases of Newman v. Brown, 5 Vet. 
App. 99 (1993), and Powell v. West, 13 Vet. App. 31 (1999).

In Newman, the Court noted that the claimant's theory of CUE 
was that the incorrect diagnostic criteria were applied in 
evaluating a service-connected disability in 1946, and noted 
that this contention went to the question of whether the 
regulatory provisions were applied correctly.  The Court 
remanded the raised CUE claim for adjudication by the Board.  
The Board notes that the veteran has not explained how Newman 
applies to his case.  The relevant holding in Newman was 
limited only to the determination that the claimant's 
allegation of CUE required adjudication by the Board.  To the 
extent that the veteran is attempting to allege that he 
should have been rated under a different diagnostic code in 
1978, the Board has addressed that contention at some length 
above.  
  
In Powell, the Court reversed a Board decision which failed 
to assign a 40 percent disability rating for back disability.  
The Court found in that case that the medical evidence on 
file clearly showed that the veteran's range of lumbar spine 
motion was severely restricted.  The veteran has not 
explained how Powell applies to the instant claim.  Powell is 
not in fact applicable to the instant appeal, since that case 
did not involve an allegation of CUE. 

The veteran has also referred the Board repeatedly to 
38 U.S.C.A. § 7261.  However, the referenced statute only 
addresses the scope of review of the United States Court of 
Appeals for Veterans Claims and is not pertinent to the issue 
of CUE in a RO rating decision.

Conclusion

In sum, the record does not reflect that either the correct 
facts as they were known in July 1978 were not before the RO 
rating board, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  The veteran's 
contentions with reference to the weighing of evidence, both 
as to assignment of an appropriate diagnostic code and the 
assignment of a disability rating of 10 percent, do not 
constitute CUE.  Essentially, the veteran must assert more 
than a disagreement as to how the facts were weighed or 
evaluated.  See Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  In this case, for the reasons and bases expressed 
above, the veteran has not done so. Accordingly, the Board 
has determined that CUE was not shown in the July 1978 rating 
action.  


ORDER

Clear and unmistakable error not having been found in a July 
3, 1978 rating decision which denied entitlement to a rating 
in excess of 10 percent for back disability, the benefit 
sought on appeal is denied.


REMAND

2.  Entitlement to an increased disability rating for back 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an effective date earlier than August 8, 
1996 for the grant of service connection for headaches.

The veteran contends that the evaluations currently assigned 
his back disability and bilateral hearing loss do not 
accurately reflect the severity of those disabilities.  He 
has also disagreed with the effective date assigned for the 
grant of service connection for headaches by the June 1999 
rating decision.


Factual background

On file is an X-ray study of the veteran's lumbosacral spine 
from Sinai Hospital dated in July 1998.  The study showed the 
presence of normal alignment, and indicated that the 
vertebral body heights were well maintained.  The X-ray study 
showed the presence of Schmorl's nodes at L2-L5, as well as 
disc space loss at L5-S1 and facet hypertrophy and 
degenerative changes at L4-S1.  There were also osteophytes 
at L4 and L5.

Of record is a September 1998 VA X-ray study of the veteran's 
lumbosacral spine, which documented the presence of minimal 
compression deformity of the end plates involving all of the 
lumbar vertebrae.  There was slight increase of the 
lumbosacral angle and minimal localized osteoarthritic 
changes at L4-L5 and L5-S1.  There were small degenerative 
hypertrophic marginal osteophytes arising from L4 and L5.  

The veteran was afforded a VA examination in February 1999, 
at which time he was noted to walk slowly with forward list 
of his trunk, but with normal equilibrium.  He exhibited 
increased lumbar lordosis but good muscle tone without spasm.  
No scoliosis or kyphosis was noted on clinical examination.  
The veteran was able to forward flex to 10 degrees, 
complaining of pain starting at 0 degrees; to backward extend 
to 10 degrees, complaining of pain starting at 0 degrees; and 
to laterally flex from 0 to 10 degrees bilaterally, with 
complaints of pain.  He was able to rotate to 0 degrees only, 
and complained of pain on doing so.  No neurological 
deficiencies were identified, sensation was normal, and no 
atrophy was evident.  The examiner notably did not perform 
any strength testing of the veteran.  X-ray studies showed no 
definite fracture or dislocation, but did disclose the 
presence of minimal degenerative changes of the thoracic and 
lumbosacral spine.  No significant narrowing of the 
intervertebral spaces was identified, and the pedicles were 
intact; the clinical examiner described the studies as 
appearing normal.  The veteran was diagnosed with subjective 
complaint of severe low back pain with manifestation of gross 
limitation of motion, but with no objective evidence of 
orthopedic pathology.

On file is a report dated in May 1999 from the Eisman Clinic.  
The report notes that recent X-ray studies showed no evidence 
of dislocation, fracture or gross osseous pathology of the 
lumbar spine.  A right convexity of the spine was evident, as 
well as an anterior shift in weight bearing of the lumbar 
spine, and subluxation.  There was a narrowing of the 
intervertebral foramina of L4-L5 and also imbrication of the 
posterior joints of L5-S1.  There were facet anomalies at L5-
S1, and lateral bending views showed a failure of rotation of 
the vertebral bodies to the right.  Schmorl's nodes were 
noted at L1-L5, and there was hypertrophic spur formation at 
the anterior superior aspect of L5.  The May 1999 report 
indicates that, based on review of the above findings, there 
was herniation of the endplates of the vertebral bodies, and 
that the X-ray studies suggested the presence of severe 
muscle spasm.

A June 1999 rating decision, in compliance with the April 
1999 Board decision, granted service connection for 
headaches, assigning a 30 percent evaluation therefor 
effective August 8, 1996.  In a June 1999 statement, the 
veteran expressed disagreement with that rating decision, 
inasmuch as he contended that the effective date assigned 
should have been much earlier.  In October 1999, the veteran 
submitted another statement in which he stated that "This 
[N]otice of Disagreement is on the [h]eadaches issue."  The 
veteran has not been issued a Statement of the Case 
addressing the issue of entitlement to an effective date 
earlier than August 8, 1996, for the grant of service 
connection for headaches.

On file is the report of a June 1999 VA examination, which 
was conducted by the same examiner who evaluated the veteran 
in February 1999.  Physical examination showed that the 
lumbar spine was straight, without any clinical evidence of 
scoliosis.  There was tenderness in the mid-lumbar area, but 
muscle tone was good and without any spasm.  On range of 
motion testing, the veteran complained of pain starting from 
0 degrees to 10 degrees of extension; and complained of pain 
starting at 0 degrees flexion, although he was able to flex 
to 15 degrees.  He complained of pain on lateral flexion, 
bilaterally, starting at 0 degrees, but was able to go to 10 
degrees.  Rotation was to 0 degrees with complaints of pain.  
Examination of the veteran's lower limbs was negative for 
neurological deficiencies.  Straight leg raise testing was to 
30 degrees with complaints of pain, but Lasegue's test was 
negative.  X-ray studies showed mild scoliosis in the lumbar 
area with convexity on the right.  The veteran was diagnosed 
with history of injury to the back and mild scoliosis in the 
lumbar area, with no evidence of Schmorl's node and with 
normal thoracic spine.

At his July 2001 hearing before the undersigned, the veteran 
testified that he was in the process of appealing an adverse 
determination by the Social Security Administration (SSA) on 
his application for disability benefits from that agency.  He 
also requested consideration on an extraschedular basis 
pursuant to 38 C.F.R. § 3.321(b) (2001) for his back and 
hearing loss disabilities, and he requested that the Board 
consider rating his back disorder under other diagnostic 
codes, including DC 5293.
 
Reasons for remand

As noted previously, the veteran filed a Notice of 
Disagreement with the June 1999 rating decision as to the 
effective date assigned the grant of service connection for 
headaches.

Since the veteran has not been issued a Statement of the Case 
(SOC) with respect to the June 1999 decision granting service 
connection for headaches and assigning an effective date 
therefor of August 8, 1996, this issue must be remanded to 
the RO for the preparation of a SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C. § 7105(a), (d)(1), (3), a NOD 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA].

With respect to the veteran's back disability, the Board 
notes that the evidence on file, particularly the X-ray 
evidence, is markedly conflicting with respect to the 
severity of the veteran's disability.  In addition, although 
the veteran has demonstrated evidence of lower extremity 
weakness, his recent examinations have not included strength 
testing.  See 38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board is therefore of the 
opinion that another VA examination of the veteran would be 
helpful in the adjudication of the instant claim.

In addition, the Board notes that the veteran clearly 
contends that his service-connected disabilities have 
interfered with his employment, raising the issue of 
entitlement to an extraschedular rating for his disabilities.  
The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  While 
the February 2000 Statement of the Case addressing the issues 
of entitlement to an increased disability rating for back 
disability and bilateral hearing loss provided the veteran 
with the language of 38 C.F.R. § 3.321, there is no 
indication that the RO has actually considered whether the 
case should be referred to the Director of the Compensation 
and Pension service for an extraschedular evaluation.

The Board lastly notes that, with respect to outstanding 
records in the possession of the SSA, those records should be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a Statement 
of the Case to the veteran and his 
representative addressing the issue 
of entitlement to an effective date 
earlier than August 8, 1996 for the 
grant of service connection for 
headaches.  The veteran and his 
representative should be clearly 
advised of his appeal rights.  If 
the veteran thereafter submits a 
timely substantive appeal with 
respect to this issue, the RO should 
undertake any other indicated 
development.  

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.  

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records. 

4.  The RO should also attempt to 
obtain a copy of the SSA decision 
awarding or denying the veteran 
disability benefits, including a 
copy of the record upon which the 
veteran's award or denial of SSA 
disability benefits was based.

5.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA physical examination to determine 
the extent of impairment caused by 
the veteran's service-connected back 
disability.  All indicated studies, 
including X-ray studies and range of 
motion studies in degrees, should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The examining 
physician should be requested to 
identify any objective evidence of 
pain or functional loss due to pain.  
The examining physician should also 
provide an opinion concerning the 
impact of the veteran's service-
connected disability on his ability 
to work. 

If diagnostic testing and/or 
specialist consultations are deemed 
to be necessary by the examining 
physician, such should be scheduled.  
The examination report is to reflect 
that a review of the veteran's VA 
claims folders was made.  The 
examination report must be 
associated with the veteran's VA 
claims folders.  

6.  The RO should also arrange for 
the veteran to undergo a VA 
audiological examination to 
determine the extent of impairment 
caused by the veteran's service-
connected bilateral hearing loss.  
The examiner should provide an 
opinion concerning the impact of the 
veteran's service-connected 
disability on his ability to work.  
The examination report is to reflect 
that a review of the veteran's VA 
claims folders was made.  The 
examination report must be 
associated with the veteran's VA 
claims folders.  

7.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000 and VA's 
implementing regulations.  The RO 
should then readjudicate the issues 
then on appeal.  In readjudicating 
the claim for an increased rating 
for back disability, the RO should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4 and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement 
of a joint.  The RO should 
additionally consider whether the 
case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.

If the benefits sought on appeal are not granted, in whole or 
in part, the RO should issue a Supplemental Statement of the 
Case and provide the veteran and his representative with 
appropriate notice and an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  



CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.






		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



